Terminal Disclaimer
The terminal disclaimer filed on 4/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,190,328 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 4/01/2022 have been fully considered but they are not persuasive. Examiner addresses Applicant’s concerns in the following discussion.
     a) Applicant contends Zhang does not teach or suggest the feature of “determining an initial value for generating an DeModulation Reference Signal (DMRS) sequence based on an index of an DMRS port group” (see Remarks, page 4). Particularly, Applicant argues “Zhang fails to teach or suggest that the index of the DMRS port group is used to determine the initial value for generating DMRS” (Remarks, page 4). Examiner respectfully disagrees. The citation of [0233-0239] necessarily includes an initialized value of a DMRS based on a DMRS port group index, since the citation includes the reception of such information for a current (initial) frame via DCI and NDI information, as describe in [0008].
Examiner respectfully maintains the rejections.

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 18, 2022